DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 102 and 35 U.S.C. 103 rejection of Claims 1 and 10 with reference Wang, Applicant argues that the prosody feature described in Wang refers to a linguistic prosody that appears when a word is uttered by any speaker rather than a specific speaker and further describes enhancing a word vector using the prosodic features, and as such, argues that Wang fails to disclose limitation “receiving an embedding vector indicative of articulatory feature of a speaker” (Amendment, pg. 7, fourth para. – pg. 8, third para.). Examiner respectfully disagrees.
Wang discloses the use of a small speech secondary corpus (fig. 1; sec. 3.2) that includes speech of a speaker f2b (pg. 2858, sec. 4.1), where a prosodic feature vector is extracted for each spoken word by the speaker (sec. 3.2) corresponding to a teaching of “receiving an embedding vector indicative of articulatory feature of a speaker”.
Applicant further argues that Wang discloses inputting text for text to speech synthesis, where the prosody feature is merely used to train a vector post filter, and as such, argues that Wang fails to teach limitation “generating output speech data for the input text reflecting the articulatory feature of the speaker by inputting the articulatory feature of the speaker to the artificial neural network text-to-speech synthesis model” (Amendment, pg. 8, fourth para. – pg. 9, second para.). Examiner respectfully disagrees.
 Wang discloses extracting a prosodic feature vector for each spoken word of speaker f2b in the corpus (fig. 1; sec. 3.2; sec. 4.1) corresponding to a teaching of “receiving an embedding vector indicative of articulatory feature of a speaker”. Wang further discloses training a post-filter model (to generate enhanced “more prosodic” vectors, sec. 1; fig. 1) using the extracted prosodic feature vector and its corresponding word vector, and plugging the enhanced “more prosodic” vector into a neural network acoustic model of a text to speech (TTS) synthesis system that generates speech from text (sec. 3.2; sec. 4.2). Therefore, since Wang discloses inputting the enhanced “more prosodic” vector (including the extracted prosodic feature vector) into the neural network acoustic model of THE TTS system to generate at least acoustic features during training (fig. 1) and improved synthetic speech during use (sec. 4.2), Wang discloses “generating output speech data for the input text reflecting the articulatory feature of the speaker by inputting the articulatory feature of the speaker to the artificial neural network text-to-speech synthesis model”.
Regarding the 35 U.S.C. 103 rejection of dependent Claims 6-10 with reference Wang and additional references Graham and Edrenkin, Applicant argues that the references do not disclose the limitations argued above and further do not disclose limitation “wherein the embedding vector indicative of the articulatory feature of the speaker is extracted by using a speech sample of the speaker and a learned artificial neural network articulatory feature extraction model” as recited in independent claim 1, claims 6-10. (Amendment, pg. 10).  
 Examiner respectfully disagrees as presented above and as provided in the rejection below. Furthermore, Wang describes extracting the prosodic feature vector for each spoken word of speaker f2b in the secondary small corpus (sec. 3.2; sec. 4.1) using the combined prosodic labeling model of neural networks DNN and CNN (fig. 1), corresponding to limitation “wherein the embedding vector indicative of the articulatory feature of the speaker is extracted by using a speech sample of the speaker and a learned artificial neural network articulatory feature extraction model”. Also, absent any argument as to why the cited portions of the references fail to disclose limitations recited in the dependent Claims 6-10, Examiner maintains the rejections are appropriate.
Regarding the Double Patenting rejection of the claims, Applicant argues that Wang fails to cure the above argued alleged deficiencies of Wang, and as such, argues that the claims are distinct (Amendment, pg. 10-11). Examiner respectfully disagrees that Wang fails to disclose the alleged deficiencies as argued above, and as shown in the rejection of the limitations by Wang as provided in the rejections below, and as such, the Double Patenting rejection is maintained.

Response to Amendment
The prior 35 U.S.C. 101 of claim 10 as well as the 35 U.S.C. 112 rejection of claim 5 (5/11/21) are withdrawn in light of amendments to the claims

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                        Copending Application
                                  (17/004,460)
                  Instant Application
                       (16/682,438)
    1. A text-to-speech synthesis method using machine learning based on a sequential prosody feature, comprising:
         
           




           receiving an input text; 
          receiving a sequential prosody feature; and

            generate output speech data for the input text reflecting the received sequential prosody feature by inputting the input text and the received sequential prosody feature to an artificial neural network text-to-speech synthesis model.

2.  The text-to-speech synthesis method of Claim 1, wherein the artificial neural
network text-to-speech synthesis model is generated by performing machine learning based on a plurality of learning texts and data representing learning speeches corresponding to the plurality of learning texts, and
        wherein the data representing the learning speeches includes sequential
prosody features of the learning speeches.

         generating an artificial neural network text-to-speech synthesis model by performing machine learning based on a plurality of learning texts and speech data corresponding to the plurality of learning texts;
        receiving an input text;
an embedding vector indicative of articulatory feature of a speaker; and
        generating output speech data for the input text reflecting the articulatory feature of the speaker by inputting the input text and the embedding vector indicative of articulatory feature of the speaker to the single artificial neural network text-to-speech synthesis model.


        wherein the embedding vector indicative of the articulatory feature of the speaker is extracted by using a speech sample of the speaker and a learned artificial neural network articulatory feature extraction model.




              Amended Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 14 of copending Application No. 17/004,460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim elements correspond to each other as provided in the table above. Furthermore, reference Wang discloses features “generating an artificial neural network text-to-speech synthesis model by performing machine learning based on a plurality of learning texts and speech data corresponding to the plurality of learning texts” (fig. 1; sec. 3.2; sec. 4.1), “receiving an embedding vector indicative of articulatory feature of a speaker” (sec. 3.2; sec. 4.1) and “wherein the embedding vector indicative of the articulatory feature of the speaker is extracted by using a speech sample of the speaker and a learned artificial neural network articulatory feature extraction model” (sec. 3.2; sec. 4.1)   in addition to the language recited in Copending claim 2. It would have been obvious to one of ordinary skill in the art to implement the features for all the reasons provided by Wang such as improving predicted trajectories and improving speech synthesis (Wang, Abstract; sec. 4.2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.         Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al “Enhance the word vector with prosodic information for the recurrent neural network based TTS system” (“Wang”)
           Per Claim 1, Wang discloses a text-to-speech synthesis method using machine learning, the text-to-speech synthesis method comprising:
            generating an artificial neural network text-to-speech synthesis model by performing machine learning based on a plurality of learning texts and speech data corresponding to the plurality of learning texts (Secondary speech corpus, DNN part, CNN part, fig. 1; sec. 2; For the TTS task…, sec. 3.2; The Boston University Radio News Corpus (BURNC) [31] was used as the secondary corpus to train the post-filter. The speech data of speaker f2b was used because of the manual ToBI annotation provided. This data set contained 148 utterances with 11211 words…, sec. 4.1, BURNC Secondary speech corpus as including training/learning texts and speech data corresponding to the plurality of training/learning texts, output of corpus subject to machine learning using prosodic labeling model of CNN and DNN); 
            receiving an input text (Text, fig. 1);
            receiving an embedding vector indicative of articulatory feature of a speaker (Secondary speech corpus, Prosodic features, fig. 1; In the post-filter training stage, a prosodic feature vector is extract from a prosodic labeling model for each word in the speech corpus with annotated prosodic tags…we call the small corpus the secondary corpus…, sec. 3.2; The Boston University Radio News Corpus…was used as the secondary corpus to train the post-filter. The speech data of speaker f2b was used…, sec. 4.1, extracted prosodic feature vector of speaker f2b as embedding vector indicative of articulatory feature of a speaker); and
           generating output speech data for the input text reflecting the articulatory feature of the speaker by inputting the input text and the embedding vector indicative of the articulatory feature of the speaker to the artificial neural network text-to-speech synthesis model (sec. 1; Acoustic features, fig. 1; the post-filter model is trained given the prosodic feature vector and the corresponding raw word vector. This trained post-filter model can be used to enhance any input raw word vectors. After that, the enhanced vectors can be plugged into the acoustic model of a TTS system…, sec. 3.2; sec. 4.1; sec. 4.2, acoustic features as output speech data, improved synthetic speech as also representing output speech data)
            wherein the embedding vector indicative of the articulatory feature of the speaker is extracted by using a speech sample of the speaker and a learned artificial neural network articulatory feature extraction model (sec. 3.2; After training the prosodic labeling model, we extracted the feature vectors for all words in f2b…, sec. 4.1., BURNC Secondary speech corpus as including speech data of speaker f2b, prosodic feature vector extracted from combined neural network prosodic labeling model of CNN and DNN).
          Per Claim 3, Wang discloses the text-to-speech synthesis method of claim 1, 
            wherein the embedding vector indicative of the articulatory feature of the speaker includes a prosody sub-embedding vector indicative of a prosody feature of the speaker, wherein the prosody feature includes at least one of information on utterance speed, information on accentuation, information on pause duration, or information on voice pitch (fig. 1; sec. 3.2; The utilized prosodic labeling model predicts prosodic tags at the word level. The output targets are the pitch accents…, sec. 3.2.1; sec. 4.1), and
          generating the output speech data for the input text reflecting the articulatory feature of the speaker comprises generating output speech data for the input text reflecting the prosody feature of the speaker by inputting the prosody sub-embedding vector indicative of the prosody feature of the speaker to the artificial neural network text-to-speech synthesis model (sec. 1; Acoustic features, fig. 1; the post-filter model is trained given the prosodic feature vector and the corresponding raw word vector. This trained post-filter model can be used to enhance any input raw word vectors. After that, the enhanced vectors can be plugged into the acoustic model of a TTS system…, sec. 3.2; sec. 3.2.1; sec. 4.1; sec. 4.2, acoustic features as output speech data).
           Per Claim 4, Wang discloses the text-to-speech synthesis method of claim 1, 
includes an emotion sub-embedding vector indicative of an emotion feature of the speaker, wherein the emotion feature includes information on an emotion implied in what the speaker utters (sec. 2; sec. 3.2; Among possible ways to extract the prosodic features…The utilized prosodic labeling model predicts prosodic tags at the word level… This prosodic feature vector can be extracted for each word in the secondary speech corpus…, sec. 3.2.1; sec. 4.1, extracted features of multiple words as implying multiple features, prosody as modelling/reflecting emotion in speech); and
             generating the output speech data for the input text reflecting the articulatory feature of the speaker comprises generating output speech data for the input text reflecting the emotion feature of the speaker by inputting the emotion sub-embedding vector indicative of the emotion feature of the speaker to the artificial neural network text-to speech synthesis model (sec. 1; Acoustic features, fig. 1; the post-filter model is trained given the prosodic feature vector and the corresponding raw word vector. This trained post-filter model can be used to enhance any input raw word vectors. After that, the enhanced vectors can be plugged into the acoustic model of a TTS system…, sec. 3.2; sec. 3.2.1; sec. 4.1; sec. 4.2, acoustic features as output speech data, improved synthetic speech as also representing output speech data).
           Per Claim 5, Wang discloses the text-to-speech synthesis method of claim 1, wherein the embedding vector indicative of the articulatory feature of the speaker includes a voice tone and pitch sub-embedding vector indicative of a feature related to a voice tone and pitch of the speaker (sec. 2; sec. 3.2; Among possible ways to extract the prosodic features…The utilized prosodic labeling model predicts prosodic tags at extracted features of multiple words as implying multiple features, extracted features as implying multiple features), and
            generating the output speech data for the input text reflecting the articulatory feature of the speaker comprises generating output speech data for the input text reflecting the feature related to the voice tone and pitch of the speaker by inputting the voice tone and pitch sub-embedding vector indicative of the feature related to the voice tone and pitch of the speaker to the artificial neural network text-to-speech synthesis model (sec. 1; Acoustic features, fig. 1; the post-filter model is trained given the prosodic feature vector and the corresponding raw word vector. This trained post-filter model can be used to enhance any input raw word vectors. After that, the enhanced vectors can be plugged into the acoustic model of a TTS system…, sec. 3.2; sec. 3.2.1; sec. 4.1; sec. 4.2, acoustic features as output speech data, improved synthetic speech as also representing output speech data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

2.      Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang
         Per Claim 10, Wang discloses performing operations of the text-to-speech synthesis method using the machine learning of claim 1 (sec. 1; fig. 1; sec. 3.2; sec. 4.1; sec. 4.2)
              Wang does not explicitly disclose a non-transitory computer-readable storage medium having a program recorded thereon, the program comprising instructions of performing the operations 
             However, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement the use of a non-transitory computer-readable storage medium having a program recorded thereon, the program comprising instructions of performing the operations with the suggestion/motivation of preventing a complete overhaul/update of the existing system when new data is available for measurement, by easily removing previous data and introducing new data and preventing a recompilation of the entire computing system, thereby allowing for algorithms that can be used by multiple applications.

3.      Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Edrenkin US PGPUB 2017/0092258 A1 (“Edrenkin”)
         Per Claim 6, Wang discloses the text-to-speech synthesis method of claim 1, 
              Wang does not explicitly disclose wherein generating the output speech data for the input text reflecting the articulatory feature of the speaker comprises: receiving an additional input for the output speech data, modifying the embedding vector 
             However, these features are suggested by Edrenkin:
             receiving an additional input for the output speech data (Abstract; para. [0012]; a vocoder can be used to synthesize a new audio output based on an existing audio sample by adding the characteristic elements to the existing audio sample…Vocoder features" refer to the characteristic elements of an audio sample…, para. [0023]; para. [0110]; para. [0113]; para. [0116]; The synthetic speech 440 has perceivable characteristics 430.  The perceivable characteristics 430 correspond to vocoder or audio features of the synthetic speech 440 that are perceived as corresponding to the selected speech attribute(s)…, para. [0117]);
             modifying the embedding vector indicative of the articulatory feature of the speaker based on the additional input (para. [0116]; para. [0117], adding the perceivable/vocoder characteristics corresponding to the speech attributes to the audio that includes the initial speech attributes as suggesting limitation); and
            converting the output speech data into speech data for the input text reflecting information included in the additional input by inputting the modified embedding vector to the single artificial neural network text-to-speech synthesis model (fig. 4; The dnn (as described further below), generates a single, continuous acoustic space model that takes into account a plurality of interdependent speech attributes and allows for modelling of a continuous spectrum of interdependent speech attributes…, para. [0054]; 
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement “wherein generating the output speech data for the input text reflecting the articulatory feature of the speaker comprises: receiving an additional input for the output speech data, modifying the embedding vector indicative of the articulatory feature of the speaker based on the additional input or              converting the output speech data into speech data for the input text reflecting information included in the additional input by inputting the modified embedding vector to the single artificial neural network text-to-speech synthesis model”, by combining the teachings of Edrenkin with the teachings of Wang, because such combination would have resulted in synthesizing new audio output based on existing audio samples and desired voice characteristics (Edrenkin, para. [0023]; para. [0125]).
           Per Claim 7, Wang in view of Edrenkin discloses the text-to-speech synthesis method of claim 6, 
                Edrenkin discloses wherein the information included in the additional input for the output speech data comprises at least one of gender information, age information, regional accent information, articulation speed information, voice pitch information, or articulation level information (para. [0012]; para. [0023]; para. [0059]; para. [0117]).

4.      Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Graham US PGPUB 2016/0140952 A1 (“Graham”)
           Per Claim 8, Wang discloses the text-to-speech synthesis method of claim 1, 
the embedding vector indicative of the articulatory feature of the speaker comprises receiving a speech input from the speaker (sec. 4.1) and
               extracting the embedding vector indicative of the articulatory feature of the speaker from the speech sample of the speaker (fig. 1; sec. 3.2; sec. 4.1)
              Wang does not explicitly disclose wherein receiving the speech sample comprises receiving a speech input from the speaker within a predetermined time period as the speech sample of the speaker in real time
              However, this feature is taught by Graham (para. [0016]; para. [0023]; para. [0035])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Graham in the method of Wang in arriving at “wherein receiving the speech sample comprises receiving a speech input from the speaker within a predetermined time period as the speech sample of the speaker in real time”, because such combination would have resulted in simplifying collection of speech data while improving the realism of the synthesized speech for a better user experience (Graham, para. [0005]; para. [0016]).

5.      Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Graham and Spais et al “An enhanced pitch modeling supporting a Greek Text to Speech system” (“Spais”)
          Per Claim 9, Wang discloses the text-to-speech synthesis method of claim 1, 
              Wang discloses receiving a speech input from the speaker (sec. 4.1)
extracting, by the learned artificial neural network articulatory feature extraction model, the embedding vector indicative of the articulatory feature of the speaker from the speech sample of the speaker (fig. 1; sec. 3.2; sec. 4.1)
              Wang does not explicitly disclose receiving a speech input from the speaker within a predetermined time period as the speech sample of the speaker in real time
              However, this feature is taught by Graham (para. [0016]; para. [0023]; para. [0035])
              Wang in view of Graham does not explicitly disclose storing the extracted embedding vector in a database or receiving the embedding vector indicative of the articulatory feature of the speaker comprises receiving the embedding vector indicative of the articulatory feature of the speaker from the database
            However, these features are taught by Spais:
           storing the extracted embedding vector in a database (sec. 1; each vector represents a phoneme with a respective value of pitch…The pitch database consists of all the generated vectors, sec. 3.2.2), and
           receiving the embedding vector indicative of the articulatory feature of the speaker comprises receiving the embedding vector indicative of the articulatory feature of the speaker from the database (sec. 3; sec. 3.1; In order to embody speech with the appropriate audio characteristics (such as pitch), the system activates the model…The next step, which is the most crucial, is to select prosody vector P(i) from the training database which is most similar to the input vector…, sec. 3.3)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Graham in the method of Wang in of the speaker in real time “, as well as to combine the teachings of Spais with the method of Wang in arriving at the missing features of Wang, because such combinations would have resulted in in simplifying collection of speech data while improving the realism of the synthesized speech for a better user experience (Graham, para. [0005]; para. [0016]) as well as correlating the speech corpus (Wang’s BURNC) with the prosodic features, thereby describing the variability of pitch contours for each spoken sentence, while embodying synthesized speech with the appropriate audio characteristics (Spais, sec. 3.1; sec. 3.3)

6.      Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ostendorf “The Boston University Radio News Corpus” (“Ostendorf”) and Sakai US PGPUB 2002/0055843 A1 (“Sakai”)
             Per Claim 11, Wang discloses text-to-speech synthesis method of claim 1, further comprising:
            receiving a selection of the speaker among a plurality of speakers (The Boston University Radio News Corpus (BURNC) [31] was used as the secondary corpus to train the post-filter. The speech data of speaker f2b was used…, sec. 4.1, BURNC corpus as including a plurality of speakers); and
            receiving the embedding vector indicative of the articulatory feature of the speaker (fig. 1; sec. 3.2; sec. 4.1).
           Wang does not explicitly disclose each of the plurality of speakers having different articulatory features
Ostendorf that discloses the Boston University Radio News Corpus (BURNC) that includes speakers F1A, F2B, F3A, M1B, M2B, M3B and M4B with varying prosodic patterns (sec. 2, Table 1; we have recorded six of the announcers reading the same four type-B news stories in our laboratory, referred to as the lab news portion of the corpus. The multiple versions of each story provide insight into the amount of variability in prosodic patters across speakers that is acceptable for a given sentence…, pg. 5, sec. 2)
           Wang in view of Ostendorf does not explicitly disclose receiving the embedding vector indicative of the articulatory feature of the speaker in response to the selection of the speaker
            However, this feature is suggested by Sakai that describes receiving the data indicative of the articulatory feature of the speaker in response to the selection of the speaker (para. [0017]; para. [0051])
         It would have been obvious to one of ordinary skill in the art to combine the teachings of Ostendorf with the method of Wang in arriving at the missing feature, because such combination would have resulted in providing a useful way of analyzing the relationship between duration changes and different prosodic markers in prosodic labeling (Ostendorf, pg. 6, sec. 2). Furthermore, it would have been obvious to substitute the prosody data of Sakai with the embedding vector indicative of the articulatory feature as described by Wang in arriving at “receiving the embedding vector indicative of the articulatory feature of the speaker in response to the selection of the speaker” for the predictable result of providing a way to facilitate processing and Sakai, para. [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Fructuoso (PTO 892) describing the relationship between emotion and prosody as well as Leskovec (US PGPUB 2019/0286943 A1) describing the relationship between embedding vectors and feature vectors (PTO 892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658